DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 12/15/21.  As directed by the amendment, claims 1 and 12 have been amended; claim 20 has been cancelled.  Claims 1-19 are pending in this application.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 



Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhu US 20030061737 A1 (hereinafter Zhu) in view of Solsana US 20140215851 (hereinafter Solsana).

Regarding claim 1, Zhu discloses an article of footwear comprising: an upper (1, as seen in annotated Figure 1), having a medial side (as seen in annotated Figure 1), a lateral side opposite the medial side (as seen in annotated Figure 1), a forefoot portion adjacent the toe box; wherein the forefoot portion has a first region having a first stiffness (as seen in annotated Figure 1), a sole structure coupled with the upper to define a bite line (Abstract), a tape adhered to an external surface of the upper and sole structure (Abstract, 0005, 7, paragraph 0021, as best seen in Figure 4 and 6B),  such that the tape extends across the bite line to inhibit ingress of fluid, wherein the tape extends circumferentially around the article of footwear to cover the entire bite line (Abstract, 0005, 7, paragraph 0021, as best seen in Figure 4 and 6B).  

    PNG
    media_image1.png
    648
    979
    media_image1.png
    Greyscale


However Zhu, is silent to a toe box, a heel portion spaced apart from the toe box, and a forefoot portion adjacent the toe box, and between the toe box and the heel portion, and a transition region including an elastomeric transition layer disposed on and partially covering the first region; wherein the transition region has a second stiffness that is greater than the first stiffness; and a toe cap disposed on and partially covering the elastomeric transition layer at the toe box, and the upper further including an ankle collar defining a foot-receiving cavity; wherein the ankle collar and the heel portion define a seam channel therebetween such that: an entirety of the ankle collar is spaced apart from the heel portion by the seam channel on the lateral side; a first portion of the ankle collar is spaced apart from the heel portion by the seam channel on the medial side; a second portion of the ankle collar is connected to the heel portion on the medial side; and wherein the seam channel comprises an indentation or valley or depression in the upper.   

Solsana discloses a toe box (as seen in annotated Figure 9 of Solsana) a heel portion spaced apart from the toe box (as seen in annotated Figure 9 of Solsana), and a forefoot portion adjacent the toe box (as seen in annotated Figure 9 of Solsana), and between the toe box and the heel portion (as seen in annotated Figure 9 of Solsana), and a transition region (as seen in annotated Figure 9 of Solsana) including an elastomeric transition layer (as seen in annotated Figure 9 of Solsana) disposed on and partially covering the first region (as seen in annotated Figure1); wherein the transition region has a second stiffness that is greater than the first stiffness (as seen in annotated Figure 9 of Solsana); and a toe cap disposed on and partially covering the elastomeric transition layer at the toe box (as seen in annotated Figure 9 of Solsana), and the upper further including an ankle collar (as seen in annotated Figure 9 of Solsana) defining a foot-receiving cavity (as seen in annotated Figure 9 of Solsana); wherein the ankle collar (as seen in annotated Figure 9 of Solsana) and the heel portion (as seen in annotated Figure 9 of Solsana) define a seam channel therebetween (as seen in annotated Figure 9 of Solsana) such that: an entirety of the ankle collar is spaced apart from the heel portion (as seen in annotated Figure 9 of Solsana) by the seam channel on the lateral side (as seen in annotated Figure 9 of Solsana); a first portion of the ankle collar is spaced apart from the heel portion by the seam channel on the medial side (Figure 8 and as seen in annotated Figure 9 of Solsana); a second portion of the ankle collar (Figure 8 and as seen in annotated Figure 9 of Solsana) is connected to the heel portion on the medial side (Figure 8 and as seen in annotated Figure 9 of Solsana).
. 

[AltContent: arrow][AltContent: textbox (A second portion of the ankle collar.)][AltContent: arrow][AltContent: textbox (A first portion of the ankle collar.)][AltContent: arrow][AltContent: textbox (Heel portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Ankle collar)]
    PNG
    media_image2.png
    669
    999
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: textbox (The seam channel comprises an indentation or valley or depression in the upper.   
. )]
    PNG
    media_image3.png
    610
    337
    media_image3.png
    Greyscale


Zhu is analogous art to the claimed invention as it relates to footwear and features for connecting uppers to the sole.  Solsana is analogous art to the claimed invention in that it provides a sole structure having a toe cap and transition areas to reinforce the toe region of the upper.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the toe box and transitional regions of Zhu, with toe box and transitional regions of the upper , as taught by Solsana in order to provide protection to the forefront and toe region of the shoe.  The substitution of the configuration of the toe region of Zhu for the toe box and toe cap region of Solsana would be a simple substitution of one known element for another to obtain predictable results, better protection for the forefoot region and toes area of the upper of Zhu.

Regarding claim 2, the modified article of footwear of the combined references discloses wherein the toe cap (as seen in annotated Figure 9 of Solsana) has a third stiffness (as seen in annotated Figure 9 of Solsana) that is greater than the second stiffness (as seen in annotated Figure 9 of Solsana).  


    PNG
    media_image4.png
    532
    470
    media_image4.png
    Greyscale



Fist Stiffness – being made of the single layer of the upper (as seen in annotated Figure 9), and a sealing tape to waterproof the seam (as seen in annotated Figure 9), and the encased channel for the cord (as seen in annotated Figure 9, paragraphs 0013, 0017 and 0019).
Second Stiffness – the top of the upper portion, a textile layer -capable of being made of nylon (as seen in annotated Figure 9, paragraphs 0013, 0017 and 0019), the transition region, including the lip (having at least two layers, including seam allowances) (as seen in annotated Figure 9), and a tape to waterproof the seam (as seen in annotated Figure 9).
Third Stiffness – the sole, capable of having the highest stiffness being made of rubber and an insole (as seen in annotated Figure 9).  Fourth Stiffness – the non-stiffened portions of the upper being a single layer of material (as seen in annotated Figure 9, paragraphs 0013, 0017 and 0019). 

The stiffness of the shoe portions being based on the number of possible layers, and their materials.  

Regarding claim 3, the modified article of footwear of the combined references discloses wherein the elastomeric transition layer partially overlays the first region and partially underlays the toe cap (as seen in annotated Figure 1 of Zhu).  

Regarding claim 4, the modified article of footwear of the combined references discloses wherein the upper (as seen in annotated Figure 1 of Zhu) has a heel portion (as seen in annotated Figure 1 of Zhu) spaced apart from the toe box (as seen in annotated Figure 9 of Solsana) such that the forefoot portion is disposed between the heel portion and the toe box (as seen in annotated Figure 9 of Solsana), and further wherein the toe cap (as seen in annotated Figure 9 of Solsana) has an arcuate edge (as seen in annotated Figure 9 of Solsana) facing the heel portion that does not contact the first region (as seen in annotated Figure 1 of Zhu).  

Regarding claim 5, the modified article of footwear of the combined references discloses wherein the elastomeric transition layer (paragraph 0021 of Zhu) has a first thickness and the toe cap (paragraph 0059 of Solsana) has a second thickness that is greater than the first thickness (paragraph 0021 of Zhu).  

Regarding claim 6, the modified article of footwear of the combined references discloses wherein the upper has a medial side (as seen in annotated Figure 1 of Zhu), a lateral side opposite the medial side (as seen in annotated Figure 1 of Zhu), and a second region (as seen in annotated Figure 1 of Zhu) abutting the first region and disposed along at least one of the medial side and the lateral side (as seen in annotated Figure 1 of Zhu), and further wherein the second region (as seen in annotated Figure 1 of Zhu) has a fourth stiffness that is less than the first stiffness (as seen in annotated Figure 9 of Solsana).  

Regarding claim 7, the modified article of footwear of the combined references discloses wherein the second region has a stiffening pattern that includes a plurality of stiffened portions (as seen in annotated Figure 9 of Solsana) and a non-stiffened portion (as seen in annotated Figure 9 of Solsana) disposed between adjacent ones of the plurality of stiffened portions (as seen in annotated Figure 9 of Solsana). 

Regarding claim 9, the modified article of footwear of the combined references discloses wherein the upper has an exterior (as seen in annotated Figure 1 of Zhu), and further including: an ankle collar (as seen in annotated Figure 1 of Zhu) defining a foot-receiving cavity () that is spaced apart from the exterior (as seen in annotated Figure 1 of Zhu); a sole structure attached to the upper at a bite line disposed along the exterior (as seen in annotated Figure 1 of Zhu).
Regarding claim 10, the modified article of footwear of the combined references discloses wherein the tape (7 of Zhu) is adhered to an entirety of the bite line (Paragraph 0021 of Zhu) such that the tape encircles the sole structure at the bite line and covers a portion of the toe cap (paragraph 0021 of Zhu, as best seen in Figure 4 and 6B of Zhu).  
Regarding claim 11, the modified article of footwear of the combined references discloses wherein the tape is formed from at least one of a light-reflective material and a waterproof material (7, paragraph 0021 of Zhu) configured to inhibit fluid transmission through the bite line to the foot-receiving cavity (7, paragraph 0021, as best seen in Figures 1, 4 and 6B of Zhu).  

Regarding claim 12, Zhu discloses an article of footwear (as seen in Figure 1) comprising: an upper (1, as best seen in Figure 1) a sole structure coupled with the upper to define a bite line there between (Abstract), having a medial side (as seen in Figure 1), a lateral side opposite the medial side (as seen in Figure 1), a heel portion (as seen in Figure 1), a forefoot portion (as seen in Figure 1), a tape adhered to an external surface of the upper and sole structure such that the tape extends across the bite line to inhibit ingress of fluid (7, Abstract, 0005, paragraph 0021, as best seen in Figures 1, 2, 4 and 6B), wherein the tape extends circumferentially around the article of footwear to cover the entire bite line (Abstract, 0005, 7, paragraph 0021, as best seen in Figure 4 and 6B), a forefoot portion disposed between the toe box  and the heel portion (as seen in annotated Figure 1); and an ankle collar defining a foot-receiving cavity (as seen in annotated Figure 1); wherein the ankle collar and the heel define a seam channel there between such that an entirety of the ankle collar is spaced apart from the heel portion by the seam channel on the lateral side (as seen in annotated Figure 1); a first portion of the ankle collar is spaced apart from the heel portion by the seam channel on the medial side (as seen in annotated Figure 1); and a second portion of the ankle collar is connected to the heel portion on the medial side (as seen in annotated Figure 1).  

However Zhu is silent to a toe box, wherein the forefoot portion has a first region having a first stiffness; a heel portion spaced apart from the toe box, and a transition region including an elastomeric transition layer disposed on and partially covering the first region; 18NIKE1586 / 180251USO2wherein the transition region has a second stiffness that is greater than the first stiffness; a toe cap disposed on and partially covering the elastomeric transition layer at the toe box, wherein the seam channel comprises an indentation or valley or depression in the upper. 

Solsana discloses a toe box (as seen in annotated Figure 9), wherein the forefoot portion has a first region having a first stiffness (as seen in annotated Figure 9); a heel portion spaced apart from the toe box (as seen in annotated Figure 9), and a transition region including an elastomeric transition layer disposed on and partially covering the first region (as seen in annotated Figure 9); 18NIKE1586 / 180251USO2wherein the transition region has a second stiffness that is greater than the first stiffness (as seen in annotated Figure 9); a toe cap disposed on and partially covering the elastomeric transition layer at the toe box (as seen in annotated Figure 9), wherein the seam channel comprises an indentation or valley or depression in the upper (as seen in annotated Figure 18).

Zhu is analogous art to the claimed invention as it relates to footwear and features for connecting uppers to the sole.   Solsana is analogous art to the claimed invention in that it provides a sole structure having a toe cap and transition areas to reinforce the toe region of the upper.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the toe box and transitional regions  of Zhu, with toe box and transitional regions of the upper , as taught by Solsana in order to provide protection to the forefront and toe region of the shoe.  The substitution of the configuration of the toe region of Zhu for the toe box and toe cap region of Solsana would be a simple substitution of one known element for another to obtain predictable results, better protection for the forefoot region and toes area of the upper of Zhu.

Regarding claim 13, the modified article of footwear of the combined references discloses wherein the ankle collar is spaced apart from the forefoot portion by the seam channel on the lateral side and the medial side (as seen in annotated Figure 1 of Zhu).  

Regarding claim 14, the modified article of footwear of the combined references discloses wherein the heel portion is spaced apart from the forefoot portion by the seam channel on the lateral side and the medial side (as seen in annotated Figure 1 of Zhu).  

Regarding claim 15, the modified article of footwear of the combined references discloses wherein the seam channel does not completely encircle the ankle collar (as seen in annotated Figure 1 of Zhu).  

Regarding claim 16, the modified article of footwear of the combined references discloses wherein the ankle collar is a unitary structure (as seen in annotated Figure 9 of Solsana) attached to the forefoot portion at the seam channel (as seen in annotated Figure 9 of Solsana) such that the article of footwear does not include a tongue connected to the forefoot portion (as seen in annotated Figure 1 of Zhu).  

Regarding claim 17, the modified article of footwear of the combined references discloses wherein the heel portion (as seen in annotated Figure 9 of Solsana) includes a padded heel cup (as seen in annotated Figure 9 of Solsana) having a contour (as seen in annotated Figure 9 of Solsana), disposed within the foot-receiving cavity (as seen in annotated Figure 9 of Solsana), and extending from the medial side to the lateral side (as seen in annotated Figure 9 of Solsana).  

Regarding claim 18, the modified article of footwear of the combined references discloses wherein the seam channel (as seen in annotated Figure 9 of Solsana), abuts the contour on the lateral side such that the seam channel completely divides the ankle collar from the heel portion on the lateral side (as seen in annotated Figure 9 of Solsana), and further wherein the seam channel abuts the contour on the medial side such that the ankle collar is partially attached to the heel portion on the medial side (as seen in annotated Figure 9 of Solsana).  

Regarding claim 19, the modified article of footwear of the combined references discloses wherein the upper has an exterior spaced apart from the foot-receiving cavity (as seen in annotated Figure 1 of Zhu), and further wherein the toe cap is formed from a non-metal (2, paragraph 0061 of Solsana) and disposed on the exterior at the toe box (as seen in annotated Figure 9 of Solsana).  

Claim 8, is rejected under 35 U.S.C. 103(a) as being unpatentable over Zhu US 20030061737 A1 (hereinafter Zhu) in view of Solsana US 20140215851 (hereinafter Solsana), as applied to claim 1 and further in view of Mokos US 20130055590 A1 (hereinafter Mokos). 

Regarding claim 8, the article of footwear of the combined references disclose all the limitations of claim 8 except they do not disclose wherein the forefoot portion is formed from a fusible yarn having a variable stiffness, and the first region and the plurality of stiffened portions include a fused thermoplastic.    

Mokos discloses wherein the forefoot portion is formed from a fusible yarn (paragraph 0055) having a variable stiffness (as seen in Figures 12A, 12B, 16 and 19, paragraphs 0111, 0112 and 0113), and the first region and the plurality of stiffened portions (paragraphs 0007, 0008, 0009 and 0010, as seen in Figure 19) include a fused thermoplastic (paragraph 0055).  

The teachings of Zhu and Solsana and the teachings of Mokos are combinable because they are concerned with the same field of endeavor footwear.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify article of footwear of Zhu and Solsana by constructing the portions of the upper having differing properties such as stretch and stiffness as taught by Mokos in order to provide to provide stretch where need be and reinforcement in areas of particular strain during wear.

ARGUMENT
Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732